IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MARIA PENA GONZALEZ,                  )
                                      )     C.A. No. K21A-01-001 RLG
            Appellant,                )
                                      )
PERDUE FARMS, INC.,                   )
                                      )
            Appellees.                )


                         Submitted: November 19, 2021
                           Decided: January 14, 2022


                 MEMORANDUM OPINION AND ORDER



               Upon Appellant’s Appeal from a Decision of the
                 Industrial Accident Board – AFFIRMED.




James R. Donovan, Esq., Doroshow, Pasquale, Krawitz & Bhaya, Dover,
Delaware. Attorney for Appellant Maria Pena Gonzalez.

Andrea C. Panico, Esq., Tybout, Redfearn & Pell, Wilmington, Delaware.
Attorneys for Appellee Perdue Farms, Inc.




GREEN-STREETT, J.
          I.       Introduction

                Maria Pena Gonzalez (the “Claimant”) filed an appeal with this Court seeking

review of the Industrial Accident Board’s (the “Board” or the “IAB”) decision

denying her Petitions to Determine Additional Compensation Due. Because there is

substantial evidence to support the denial of Claimant’s Petitions, the decision of the

Board is AFFIRMED.

          II.      Factual and Procedural Background

          A. Claimant’s Injuries and Medical Treatment

                Claimant was involved in two work-place accidents while employed at Perdue

Farms (“Perdue”).1 The first accident occurred on March 15, 2017. The second

accident occurred on February 5, 2019. Claimant contends that, as a result of both

work-place accidents, she suffered permanent injury to (1) her right lower extremity,

and (2) her low back. Claimant filed two Petitions to Determine Additional

Compensation Due. The instant dispute centers around the permanency of

Claimant’s injuries.

          1. Claimant’s First Accident

                On March 15, 2017, Claimant was struck by a coworker’s car in the Perdue

parking lot.2 A subsequent MRI revealed injury to Claimant’s knee and arthritis in


1
    Record, “Decision on Petitions to Determine Additional Compensation Due,” at 2.
2
    Id.


                                                         2
her spine.3 In May of 2017, Claimant underwent arthroscopic surgery on her right

knee and a chondroplasty of the lateral tibial plateau.4 Dr. Richard DuShuttle (“Dr.

DuShuttle”) performed the surgery.5

            Dr. DuShuttle also oversaw Claimant’s post-operative care.6 In post-operative

visits with Dr. DuShuttle, Claimant complained of intermittent knee pain and

stiffness, which varied depending on her activity level.7 Although Claimant initially

reported “problems with her back,”8 Dr. DuShuttle believed that, by May of 2017,

her low back pain had “essentially resolved.”9 Claimant was eventually able to return

to work full-time as an assembly line worker at Perdue.10

          2. Claimant’s Second Accident

            On February 5, 2019, Claimant was injured in a second work-place accident.11

While working at Perdue, Claimant slipped on a piece of wood and landed on her




3
    Id.
4
    Id. at 2-3.
5
    Id. at 3.
6
    See Record, “Claimant’s Exhibit #1.”
7
    Id. at 10:7-13.
8
    Id. at 10:14-15.
9
    Id. at 10:14-16.
10
     Record, “Employer’s Exhibit #1,” at 10:12-13.
11
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 3.


                                                          3
right knee.12 Claimant underwent another MRI, which revealed further injury to her

knee.13 She was instructed to use crutches, attend physical therapy, and take anti-

inflammatory medication to relieve her pain.14

            Dr. DuShuttle examined Claimant in September of 2019.15 During this

appointment, Claimant complained of pain in both her back and knee and reported

pain and discomfort when standing all day at work.16 However, following another

examination in February of 2020, Dr. DuShuttle believed that Claimant’s condition

had “stabilized,” and that she had reached “maximum medical improvement of her

neck and back.”17

       B. Claimant’s Petitions to Determine Additional Compensation Due

            On June 18, 2020, Claimant filed two Petitions to Determine Additional

Compensation Due.18 Claimant sought a rating of nine percent permanent

impairment to her right lower extremity and five percent permanent impairment to


12
     Id.
13
  Record, “Claimant’s Exhibit #1,” at 11:18-12:5. Dr. DuShuttle testified that the MRI revealed mild joint space
narrowing on the medial side of Claimant’s knee, preservation of the lateral aspect, a small bone spur along the
kneecap, a small effusion in the knee, and a small osteophyte. However, Dr. DuShuttle admitted that the “age of the
pathology is indeterminate on the MRI examination.” Thus, some of the injuries identified through the MRI were
“chronic in nature.” Id.
14
     Id. at 12:9-11.
15
     Id. at 13:2-3.
16
     Id. at 13:5-9.
17
     Id. at 14:1, 14:14-15.
18
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 2.


                                                          4
her lumbar spine.19 In response, Perdue argued that Claimant had suffered no

permanent impairment as a result of the work-place accidents.20 On November 30,

2020, the Board held a Hearing (the “Hearing”) via videoconference to consider

Claimant’s petitions.21

       C. The Board’s Hearing

            Dr. DuShuttle and Dr. Evan Crain (“Dr. Crain”) provided the relevant medical

testimony at the Hearing.22 Both doctors testified by deposition.23 Both doctors

previously examined Claimant and rendered an opinion as to the appropriate

permanent impairment rating.24

       1. Dr. DuShuttle’s Testimony

            Dr. DuShuttle, who testified on behalf of the Claimant, opined that Claimant

had suffered permanent impairment as a result of the injuries she sustained in the

two work-place accidents.25 Dr. DuShuttle relied on the Fifth Edition of the

American Medical Association Guides to the Evaluation of Permanent Impairment



19
     Id.
20
     Id.
21
     Id.
22
     Id. at 2, 8.
23
     Id.; see also Record, “Joint Exhibit #1,” at ¶¶ 5-6.
24
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 4-6.
25
     Record, “Claimant’s Exhibit #1,” at 16:18-24.


                                                            5
(the “Guides”) to conclude that Claimant has (1) a five percent permanent

impairment to her lumbar spine, utilizing DRE Category-II for the rating; and (2) a

nine percent permanent impairment to her right lower extremity.26 Dr. DuShuttle

apportioned the nine percent permanent impairment to the right lower extremity as

three percent impairment for the mild patella subluxation; three percent due to

arthritis;27 and three percent for ongoing “intermittent” and “variable” pain.28 Dr.

DuShuttle based Claimant’s low back impairment rating on Claimant’s reported

periodic tightness, guarding, and splinting.29 Dr. DuShuttle concluded that both areas

of impairment were related to both of Claimant’s work-place accidents at Perdue.30

       2. Dr. Crain’s Testimony

            Dr. Crain, who testified on behalf of Perdue, examined Claimant on four

separate occasions between 2017 and 2019.31 During the first two visits, Claimant

reported pain and discomfort in her right knee.32 During the third appointment,

which occurred after Claimant’s second work-place accident, Claimant reported



26
     Id.
27
     Record, “Claimant’s Petition to Determine Additional Compensation,” at 3.
28
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 5.
29
     Id.
30
     Id. at 4.
31
     Id. at 8.
32
     Id. at 9.


                                                          6
feeling an “achy sensation” when she stood for long periods of time, but did not

describe feeling any back pain.33 During this appointment, Dr. Crain noted that

Claimant had “irritability with pressure” around her knee and “mild quad

weakness.”34 However, her range of motion was not restricted.35

            In September of 2020, Dr. Crain examined Claimant for a fourth and final

time to address her claim of permanent impairment.36 Claimant reported

improvement and stated, “Thank God I have no problems now.”37 When asked about

the pain in her right knee, Claimant stated that her knee was sore from time to time.38

When Dr. Crain asked specifically about her neck and back, Claimant stated that her

neck was sore from time to time, and she wore a supportive belt for her low back

when at work.39 Dr. Crain concluded that, at the time of the exam, Claimant had “no

discomfort in any body part,”40 and her “physical exam was normal.”41




33
     Record, “Employer’s Exhibit #1,” at 16:21-24.
34
     Id. at 16:14-16.
35
     Id. at 16:17.
36
     Id. at 17:4-8.
37
     Id. at 17:17.
38
     Id. at 18:1-2.
39
     Id. at 18:10-15.
40
     Id. at 18:20.
41
     Id. at 18:24-19:1.


                                                     7
            Based on his examinations and review of Claimant’s medical records, Dr.

Crain determined that Claimant had no accident-related permanent impairment to

either her lumbar spine or right lower extremity.42 Rather, Dr. Crain opined that all

of Claimant’s injuries from the work-place accidents had resolved.43 Dr. Crain also

explained that he disagreed with Dr. DuShuttle’s permanent impairment ratings and

methodology.44

       3. Claimant’s Testimony

            Claimant also testified during the Hearing.45 She stated that she feels “constant

pain” in her right knee and in her back.46 She also stated that she can no longer sit

for long periods of time because it “hurts way too much.”47 Further, she stated that

she wears a supportive girdle while at work,48 and takes “a lot of Tylenol” to alleviate

her pain.49 Claimant admitted that, despite her discomfort, she returned to work full-

time at Perdue.50 However, she explained that she returned to work because she


42
     Id. at 19:23-24, 20:1-3.
43
     Id. at 19:6-9.
44
     Id. at 22:17-19; see also Record, “Decision on Petitions to Determine Additional Compensation Due,” at 12.
45
     Record, “Hearing Transcript,” at 15:20.
46
     Id. at 18:8.
47
     Id. at 19:7-8.
48
     Id. at 19:10-12.
49
     Id. at 23:14-18.
50
     Id. at 22:16-17.


                                                           8
needed money to pay her bills and support her daughter.51 When asked whether she

told Dr. Crain that she had “no problems,” Claimant testified that she did not

remember making that statement to Dr. Crain.52 Rather, Claimant insisted that she

has always had pain in her knee and back since the accidents.53

            Claimant, a Spanish speaker, required an interpreter during all four of her

examinations with Dr. Crain.54 During the first three examinations, Claimant’s

daughter or friend acted as her interpreter.55 At the request of Claimant’s counsel,

Perdue hired a professional interpreter for Dr. Crain’s final examination in

September of 2020.56 During his deposition, Dr. Crain testified that, although he is

not fluent in Spanish, he felt that he was able to communicate effectively with

Claimant during his examinations.57 However, in closing argument, Claimant’s

counsel suggested that an error in interpretation, rather than relief of her symptoms,

caused the stark difference in Claimant’s reported symptoms from the first three

appointments with Dr. Crain to the last.58


51
     Id. at 22:17-19.
52
     Id. at 19:15.
53
     Id. at 19:15-17.
54
     Record, “Employer’s Exhibit #1,” at 8:10-18.
55
     Id.
56
     Id. at 30:7-16, 32:16-22.
57
     Id. at 8:14-18.
58
     Record, “Hearing Transcript,” at 38:4.

                                                    9
       D. The Board’s Decision

            After hearing testimony and reviewing documentary evidence, the Board

rendered a decision finding that Claimant had no permanent impairment to either her

right knee or her low back.59 In its opinion, the Board accepted the medical

conclusions of Dr. Crain over those of Dr. DuShuttle, finding that “Dr. DuShuttle’s

permanent impairment rating of Claimant’s right lower extremity was incorrect and

duplicative.”60 With regard to Claimant’s back injury, the Board concluded that

Claimant had reached “maximum medical improvement in the lumbar spine by the

time of the second examination, on January 16, 2019.”61 The Board highlighted that

even Dr. DuShuttle opined that “Claimant’s lumbar spine sprain was essentially

resolved by May 17, 2017.”62 By the time Dr. Crain examined Claimant in

September of 2020, she was not taking any prescription medication to treat her pain

and her physical examination was normal.63 Thus, the Board agreed with Dr. Crain’s

opinion that “Claimant’s injuries from the [work-place] accidents were resolved by

September 9, 2020.”64


59
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 15.
60
     Id. at 13, 15.
61
     Id. at 14.
62
     Id.
63
     Id. at 15.
64
     Id.


                                                         10
            The Board also noted the inconsistencies between Claimant’s statements to

her doctors and her testimony before the Board.65 Specifically, during Dr. Crain’s

examination of Claimant in September of 2020, she reported that she was “all better

and was not getting any treatment.”66 However, when testifying before the Board,

Claimant reported that she experienced constant pain in her right knee and back that

prevented her from sitting and engaging in other activities such as walking, biking,

and going up and down stairs.67 Further, although Claimant reported to both Dr.

DuShuttle and Dr. Crain that she took Tylenol occasionally, she testified before the

Board that she still takes “a lot of Tylenol” to alleviate her pain.68 Based on these

discrepancies, the Board concluded that Claimant’s testimony was not credible.69

            The Board was further persuaded by Claimant’s ability to return to work full-

time, on her feet all day as an assembly line worker at Perdue.70 The Board found

that, based on Claimant’s February 2020 examination with Dr. DuShuttle, “any

restrictions [in her ability to work] were based on subjective symptoms, [rather than]

on anything she reported being unable to do.”71 After reaching these factual

65
     Id. at 14.
66
     Id.
67
     Record, “Hearing Transcript,” at 18:7-8, 19:7-8, 21:4-6.
68
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 14.
69
     Id.
70
     Id. at 15.
71
     Id. at 14.

                                                           11
determinations, the Board concluded that, from a “functional standpoint, physical

examination standpoint, medical treatment review standpoint, and based on the

Guides, Claimant has no permanent impairment[.]”72 This appeal followed.

       III.       Standard of Review

            When hearing a decision of the IAB on appeal, the reviewing court must

“determine whether the IAB’s decision is supported by substantial evidence and is

free from legal error.”73 Substantial evidence is defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.”74 However,

in making this determination, the Superior Court does not “sit as a trier of fact with

authority to weigh the evidence, determine questions of credibility, and make its own

factual findings and conclusions.”75 The Court may not “substitute its judgment for

that of the Board below, unless the finding by the Board is manifestly against the

weight of and has no foundation in the evidence.”76 Thus, the reviewing Court will

not reverse the IAB’s decision “when there is some evidence to support the Board’s

findings of fact and where there has been no error of law.”77 In reviewing a Board’s

72
     Id. at 15.
73
     Glanden v. Land Prep, Inc., 918 A.2d 1089, 1100 (Del. 2007) (internal citations omitted).
74
  Oceanport Indus., Inc. v. Wilmington Stevedores, Inc., 636 A.2d 892, 899 (Del. 1994) (citing Onley v. Cooch,
425 A.2d 610, 614 (Del. 1981)).
75
     Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
76
     General Motors Corp. v. Freeman, 157 A.2d 889, 894 (Del. Super. 1960) (emphasis added).
77
     Dallachiesa v. General Motors Corp., 140 A.2d 137, 138 (Del. Super. 1958) (emphasis added).


                                                           12
decision, the Court must view the record “in the light most favorable to the prevailing

party.”78

       IV.     Discussion

           On appeal, Claimant does not assert that the Board committed legal error.

Rather, Claimant contends that the Board’s conclusion that Claimant is not

permanently impaired was not supported by substantial evidence. In doing so,

Claimant raises the following arguments: (1) the Board mischaracterized Dr. Crain’s

previous medical examinations and misconstrued Dr. DuShuttle’s testimony; (2) the

mischaracterization of the medical evidence led the Board to conclude incorrectly

that Claimant lacked credibility; (3) the Board misconstrued Claimant’s work

capabilities; and (4) the Board ignored the possibility of a interpretation error during

Dr. Crain’s final examination of Claimant. Each argument will be evaluated in detail

below.

       A. The Board’s Analysis of the Medical Testimony

           Claimant contends that the Board mischaracterized and misconstrued the

medical evidence.79 At the Hearing, the Board was presented with competing

medical opinions. Each doctor thoroughly addressed Claimant’s injuries and

symptomology. However, they reached differing conclusions with regard to the


78
     Lopez v. Parkview Nursing Home, 2011 WL 900674, at *3 (Del. Super. Mar. 15, 2011).
79
     Appellant’s Opening Br. 8-11.


                                                       13
permanency of Claimant’s impairment. After reviewing the testimonies of both

doctors, the Board explicitly chose to accept the medical opinion of Dr. Crain over

the medical testimony of Dr. DuShuttle.80

           The Board’s ability to accept one doctor’s medical opinion over another’s

finds substantial support in Delaware law.81 There is no dispute that the Board’s

decision to accept the medical opinion of Dr. Crain over the medical opinion of Dr.

DuShuttle does not constitute an error of law. Further, the Board’s reliance on Dr.

Crain’s opinion is supported by substantial evidence in the record.82 Accordingly,

the Board’s characterization of the medical evidence will not be disturbed by this

Court on appeal.

       B. The Board’s Determination on Claimant’s Credibility

           Claimant further argues that the Board’s alleged mischaracterization of the

medical evidence led to an erroneous conclusion that Claimant lacked credibility.83

The Board noted in its decision that the symptoms Claimant described to Dr. Crain


80
     Record, “Decision on Petitions to Determine Additional Compensation,” at 13-14.
81
  Munyan v. Daimler Chrysler Corp., 909 A.2d 133, 136 (Del. 2006) (“If the medical evidence is in conflict, the
Board is the finder of fact and must resolve the conflict.”); Playtex Prods., Inc. v. Harris, 2004 WL 1965985, at *2
(Del. Super. Aug. 31, 2004) (“Where there is conflicting medical testimony, it is well established under Delaware
law that the IAB may rely on the opinion of either expert and such evidence constitutes substantial evidence for the
purpose of the IAB’s decision.”); State v. Steen, 1999 WL 743326, at *3 (Del. Super. July 29, 1999) (“It is well-
established that[,] when qualified experts give conflicting medical testimony in a workers’ compensation case, the
Industrial Accident Board is free to rely on the opinion of either expert, and such evidence constitutes substantial
evidence for purposes of the Board’s decision.”).
82
     See Munyan, 909 A.2d at 136.
83
     Appellant’s Opening Br. 8.


                                                         14
in September of 2020 were not the symptoms she testified about during the Board’s

Hearing.84 These contradictions and inconsistencies led the Board to conclude that

Claimant’s testimony was not credible.85

           “As a general rule, [t]he credibility of witnesses, the weight of their testimony,

and the reasonable inferences to be drawn therefrom are for the Board to

determine.”86 Because it acts as the finder of fact, the Board is in the best position to

evaluate the credibility of the witnesses who testify before it.87 Thus, “[c]redibility

determinations made by the Board will not be disturbed on appeal unless the Court

determines that the hearing officer abused his [or her] discretion.”88

           Here, the Board did not abuse its discretion in determining that Claimant was

not credible. As the finder of fact, the Board was in the best position to evaluate the

credibility of the witnesses who testified at the Hearing. Given the inconsistencies

between the symptoms she reported to Dr. Crain and the symptoms she testified

about during the Hearing, the Board’s determination regarding Claimant’s

credibility was supported by substantial evidence.



84
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 14.
85
     Id.
86
 Clements v. Diamond State Port Corp., 831 A.2d 870, 878 (Del. 2003) (alteration in original)(internal quotation
marks omitted).
87
     Miller v. Layton Home, 2009 WL 1231064, at *4 (Del. Super. Apr. 29, 2009).
88
     Id.


                                                         15
       C. The Board’s Characterization of Claimant’s Ability to Work

            Claimant’s Appeal next contends that the Board misconstrued Claimant’s

work capabilities.89 Claimant argues that her decision to return to work full-time was

not based on relief of her symptoms, but instead was motivated by her need to pay

her bills and support her sick daughter.90 Thus, Claimant argues that there is no

correlation between Claimant’s symptoms and her work status.91

            The Board’s opinion emphasized that Claimant had returned to work full-time

and full-duty by the time she was examined by Dr. Crain in September of 2020.92

Claimant’s job at Perdue required her to work eight-hour shifts while standing at an

assembly line.93 Based on these facts, the Board concluded that “from a functional

standpoint . . . Claimant has no permanent impairment.”94

            This Court concludes that there was substantial evidence to support the

Board’s finding that, from a functional standpoint, Claimant was not permanently

impaired. During the Hearing, there was conflicting testimony as to whether

Claimant still experienced knee and back pain. However, both parties agreed that


89
     Appellant’s Opening Br. 11.
90
     Id. at 12.
91
     Id. at 11.
92
     Record, “Decision on Petitions to Determine Additional Compensation Due,” at 14-15.
93
     See id. at 15.
94
     Id.


                                                         16
Claimant was able to return to work full-time and full-duty following her work-place

accidents. Thus, even if there is no “correlation” between Claimant’s symptoms and

her capacity for work, the Record indicates that Claimant’s accidents did not impair

her ability to return to work and complete her assigned duties. Thus, there is

substantial evidence in the record to support the Board’s conclusions about

Claimant’s functional capabilities.

       D. The Board’s Consideration of a Potential Interpretation Error

           Finally, Claimant contends that the Board did not consider the “very plausible

explanation” that an error in interpretation caused the discrepancies between

Claimant’s reported symptoms to Dr. Crain in September of 2020 and Claimant’s

testimony before the Board.95 To support this argument, Claimant emphasized that,

during the first three examinations with Dr. Crain, Claimant’s daughter or friend

acted as an interpreter. However, Perdue hired a professional interpreter for

Claimant’s final examination with Dr. Crain. Claimant highlights that it was only

during this final appointment with Dr. Crain and the professional interpreter when

Claimant allegedly reported resolution of her symptoms. Thus, Claimant suggests

that the Board overlooked the possibility that this dramatic change in Claimant’s

reported symptoms was likely attributable to an error in interpretation, rather than




95
     Appellant’s Opening Br. 13.


                                             17
the actual resolution of Claimant’s pain. This potential interpretation error, Claimant

contends, caused the inconsistencies between Claimant’s reported symptoms in

September of 2020 and her testimony before the Board.

           Perdue disputes that there was any error in interpretation. Instead, it contends

that, in reaching its impairment determination, the Board focused on a “multitude of

[medical] evaluations” rather than solely relying on Claimant’s final examination

with Dr. Crain. Thus, the Board’s determination that Claimant was not permanently

impaired was based on the “larger medical picture,” and would not have been

influenced by any alleged error in interpretation.

           During the Hearing, the only argument addressing a possible interpretation

error came from Claimant’s counsel in closing argument.96 There, it was argued that

the inconsistencies in Claimant’s reported symptoms and Claimant’s testimony were

caused by a “translation issue.”97 However, neither Claimant nor Dr. Crain testified

that they believed there had been a communication barrier during any of the

examinations. Rather, Dr. Crain stated in his deposition that, although he is not

fluent, he “speak[s] Spanish every day,”98 and never felt that he had

“difficulty getting answers to any questions that [he] posed to [Claimant].”99 Further,


96
     Record, “Hearing Transcript,” at 38:4.
97
     Id.
98
     Record, “Employer’s Exhibit #1,” at 30:20.
99
     Id. at 30:22-24.

                                                  18
when asked whether she remembered telling Dr. Crain that she had no problems

during the September 2020 examination, Claimant did not deny making the

statement. Instead, she stated that she did not remember telling Dr. Crain that she

had no problems.100

           In rendering its decision, the Board considered the deposition of Dr. Crain and

the Hearing testimony of Claimant. Therefore, the Board was given the opportunity

to weigh Dr. Crain’s statement that he did not believe there had been a

communication barrier during his examinations of Claimant against Claimant’s

testimony that she did not remember telling Dr. Crain that her problems had

subsided.          Further, in closing arguments at the Hearing, Claimant’s counsel

suggested that the discrepancies in Claimant’s reported symptoms were caused by

an interpretation error. Despite this argument, the Board explicitly chose to accept

Dr. Crain’s opinion. Thus, Claimant’s argument that the Board did not consider the

possibility of an interpretation error is without merit.

           The Board’s opinion indicates that it found no interpretation error during

Claimant’s September 2020 appointment with Dr. Crain. Rather, the Board’s

opinion suggests that the inconsistencies in Claimant’s reported symptoms were

attributable to a lack of credibility in Claimant’s Hearing testimony. The Record

contains substantial evidence to support this conclusion. Because the appellate court


100
      Record, “Hearing Transcript,” at 19:15.

                                                19
may not substitute its own factual findings for that of the Board, this Court will not

analyze whether there was, in fact, an interpretation error during the September 2020

examination by Dr. Crain. Rather, this Court will defer to the factual findings of the

Board. The Board considered the potential interpretation error, factored it into its

determination of credibility, and ultimately afforded it no weight.

   V.     Conclusion

        The crux of Claimant’s argument on appeal asserts that the Board

misconstrued and mischaracterized evidence presented at the Hearing. In making

this argument, Claimant requests that this Court review the evidence, weigh each

witness’s credibility, and reach its own conclusions about whether or not Claimant

suffered permanent impairment as a result of the work-place accidents. This

substitution of judgment is not the role of the reviewing Court. Rather, the role of

this Court is to conclude whether (1) there was substantial evidence to support the

Board’s decision; and (2) the Board committed legal error. After reviewing the

Record, this Court concludes that there was substantial evidence to support the

Board’s decision and the Board did not commit legal error. Accordingly, the decision

of the Board is AFFIRMED.




                                         20
IT IS SO ORDERED.




                    21